Mr. Justice Sheldon delivered the opinion of the Court: The ordinance of the town of Edwardsville, under which the defendant, as town constable, justified the detention of the hogs replevied, declared the running at large of hogs in the town of Edwardsville to be a nuisance, and prohibited the same, and directed that hogs and pigs found so running at large, should be taken up by the police constable and placed in some secure pound, etc. The plaintiff resided about half a mile without the limits of the town. The hogs in controversy were found running at large within the town, and were impounded by the defendant. There was no attempt at proof that the hogs were kept up. It was clearly a case where they were subject, under the ordinance, to be impounded. A point is made that they were not found running at large and taken up by the defendant himself, and an instruction was asked by the plaintiff to the purport that, under the ordinance, the hogs must be taken up whilst running at large, by the police constable of the town, and that he has no right to delegate that power to other persons. It appears from the evidence, that the animals were first found running at large by two other persons, and were being driven by them to the pound, and that the defendant met them, and assisted in driving the hogs into the pound. These two persons, in what they did, were not acting under any directions from the defendant in regard to these particular hogs, but under a general instruction from him, to drive to the pound any hogs found running at large within the corporate limits, and lock them in, at an agreed compensation of ten cents per head. The running at large of hogs in the town was a fact patent to any observer, not requiring any especial judgment or discretion to determine ; the driving of them to the pound was but a ministerial act, and we do not deem it necessary that the town constable should have been personally present when they were started to be driven to the pound. It would seem essential, in order to the efficient execution of the ordinance, that the town constable should avail himself of the aid and assistance of others. The location of the pound being within the town, the hogs may be regarded as running at large in the town at the time when the defendant assisted in driving them to the pound and put them in. We are of opinion that the hogs are to be regarded as having been taken up by the town constable and placed in the pound, within the provisions of the ordinance, and that the instruction referred to was erroneous, as applied to the facts of the case. In our view, the verdict was clearly against the evidence. The judgment is reversed and the cause remanded. Judgment reversed.